Title: From Thomas Jefferson to Robert Montgomery, 6 July 1787
From: Jefferson, Thomas
To: Montgomery, Robert



Sir
Paris July 6. 1787.

I duly received your favor of the 22d. May, with the letter from Mr. Lamb, and that from Mr. Jay which I now return you. I am happy that you have so good a place in the dispositions of a person, through whom the Consular appointments will probably pass. Congress have yet done nothing on that subject. Whenever they shall take it up I have no doubt they [will] do justice to the considerations which present themselves in your favor. You mentioned in a former letter the death of the Dey of Algiers. Having heard nothing further of this, I have supposed it might want confirmation. Having communicated it to Congress, if you should have received later information on the subject I will thank you to enable me to confirm or contradict it in my next letters. I have the honour to be Sir your most obedient humble servt.,

Th: Jefferson

